Title: From Alexander Hamilton to Rufus Graves, 26 February 1800
From: Hamilton, Alexander
To: Graves, Rufus


          
            Sir,
            New York February 26th. 1800
          
          I have received your letter of the 25th. Ultimo containing the reasons for the alterations in the relative Rank of the Officers of your regiment. They are such as have induced me to approve entirely of your arrangement with  the single alteration of placing Captain Ellery now 7th. as 6th. & Captain Green now 6th. as 7th Captain.
          with true consideration I am
           Colonel Graves 
        